Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application filed on 11/03/2020.Claims 1-20 are allowed. 

Examiner Comment
In the Information Disclosure Statement filed on 11/3/2020, citations BA, BB (in the FOREIGN PATENT DOCUMENTS) and citation CA (in the NON-PATENT LITERATURE DOCUMENTS) have been lined through because the Applicant fails to submit copy for these citations.

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art does not teach or suggest an induction device for a vehicle charging system having combinations of elements as recited in the claims including, among other limitations, the following features in independent claim 1 and similarly recited independent claims 17 and 18: 
 A cooling device, arranged in the housing interior, for cooling the induction charging device; 
A magnetic field conductor unit arranged in the housing interior and configured to direct a magnetic field; 
At least one induction coil arranged in the housing interior and configured to wirelessly transfer energy with a predetermined transmission power; 
At least one heat conductance device arranged in the housing interior and configured to transport heat between at least two components arranged within the housing interior; 
The at least one heat conductance device arranged, with respect to an axial axis, between the at least two components; 
wherein the at least one heat conductance device has an axial thermal conductivity with respect to the axial axis; and 
wherein the axial thermal conductivity of the at least one heat conductance device varies at least partially with respect to at least one lateral axis that is aligned at least one of substantially perpendicularly and substantially transversely to the axial axis.

Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance". 
Correspondence Information 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Paul Dinh whose telephone number is 571-272-1890. If attemptsto reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang canbe reached on 571-272-7483. The fax number for the organization where this application orproceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the PatentApplication Information Retrieval (PAIR) system. Status information for publishedapplications may be obtained from either Private PAIR or Public PAIR. Status informationfor unpublished applications is available through Private PAIR only. For more informationabout the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on accessto the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). 
		
/PAUL DINH/Primary Examiner, Art Unit 2851